PER CURIAM:
Barry Alan Johnson appeals from the district court’s orders granting his motion for modification of sentence, 18 U.S.C. § 3582(c)(2) (2012), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Johnson, No. 4:11-cr-02156-TLW-1 (D.S.C. July 31, 2015; Aug. 19, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.